DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-11, 13-16, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB1150032, hereinafter FOR1, in view of Ha (US20060144585).
	Regarding claim 1, FOR1 teaches an exhaust gas recirculation (EGR) cooler (see Fig. 1-2), comprising: a shell (casing 10) extending along a longitudinal direction and defining an internal chamber therein; a first tube support plate (see plate of header 5, through which tubes extend) defining a first wall of the internal chamber at a first end of the shell; a second tube support plate (see other plate of header 5, through which tubes extend) defining a second wall of the internal chamber, opposite the first wall, at a second end of the shell; a plurality of cooling tubes (tubes 4) extending through the internal chamber from the first tube support plate to the second tube support plate along the longitudinal direction, a coolant inlet through the shell (see inlet into header 7); a coolant outlet through the shell (see outlet from header 7), the cooling inlet being disposed between the coolant outlet and the first tube support plate along the longitudinal direction, the coolant outlet being disposed between the coolant inlet and the second tube support plate along the longitudinal direction; and a separator plate (one of plates 2), extending within the internal chamber between the first tube support plate and the second tube support plate along the longitudinal direction, that partitions the internal chamber such that a first set of cooling tubes (see sets of tubes 4) of the plurality of cooling tubes is disposed on a first side of the separator plate, and a second set of cooling tubes (see other sets of tubes 4) of the plurality of cooling tubes is disposed on a second side of the separator plate, the separator plate (plates 2) extending within the internal chamber between the coolant inlet and the coolant outlet along the longitudinal direction, and the separator plate terminating short of the coolant inlet and short of the coolant outlet, a first end of the separator plate being disposed adjacent to the coolant inlet, and a second end of the separator plate being disposed adjacent to the coolant outlet (see respective ends of plates 2, which extend between and end at headers 7), the first end of the separator plate being opposite the second end of the separator plate along the longitudinal direction.  
FOR1 is silent to wherein the plurality of cooling tubes being flexible tubes.
Ha teaches wherein the plurality of cooling tubes are flexible tubes (tubes 80 with
bellows tube portion 83; Fig. 5 & “expandable and shrinkable bellows” - ¶[0002]), in order to
provide increased heat exchange area and durability (¶[0002)).
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified FOR1 to include the flexible
tubes of Ha, in order to provide increased heat exchange area and durability (¶[0002]).

Regarding claim 2, FOR1 teaches the limitations of claim 1, and FOR1 further teaches the EGR cooler has a single-pass configuration (see Fig. 1-2).  
Regarding claim 3, FOR1 teaches the limitations of claim 1, and FOR1 further teaches an exhaust gas inlet (see inlet to header 5) in fluid communication with interiors of the plurality of cooling tubes via the first tube support plate; and an exhaust gas outlet (see outlet from header 5) in fluid communication with the interiors of the plurality of cooling tubes via the second tube support plate.  
Regarding claim 6, FOR1 teaches the limitations of claim 1, and FOR1 further teaches the coolant inlet and the coolant outlet (see inlet and outlet to headers 7) are in fluid communication via both the first side of the separator plate (plates 2) and the second side of the separator plate.  
Regarding claim 7, FOR1 teaches the limitations of claim 1, and Ha further teaches each cooling tube of the plurality of cooling tubes is a corrugated tube (tubes 80 with bellows tube portion 83; Fig. 5).
Regarding claim 8, FOR1 teaches the limitations of claim 1, and FOR1 further teaches  a plurality of separator plates (2) extending within the internal chamber between the first tube support plate and the second tube support plate along the longitudinal direction, the plurality of separator plates including the separator plate.  
Regarding claim 9, FOR1 teaches an exhaust gas recirculation (EGR) system, comprising: an EGR passageway configured to recirculate exhaust gas exiting an engine to an intake of the engine; and an EGR cooler in the EGR passageway, the EGR cooler comprising: a shell (casing 10) extending along a longitudinal direction and defining an internal chamber therein; a first tube support plate (see plate of header 5, through which tubes extend)  defining a first wall of the internal chamber at a first end of the shell; a second tube support plate (see other plate of header 5, through which tubes extend) defining a second wall of the internal chamber, opposite the first wall along the longitudinal direction, at a second end of the shell; a plurality of cooling tubes (tubes 4) extending through the internal chamber from the first tube support plate to the second tube support plate, and a plurality of separator plates (plates 2) extending within the internal chamber along the longitudinal direction between the first tube support plate and the second tube support plate, adjacent separator plates of the plurality of separator plates facing one another along a first transverse direction, the first transverse direction being transverse to the longitudinal direction, the plurality of cooling tubes being arranged in a plurality of tube rows (see rows of tubes 4) distributed along the first transverse direction, at least two tube rows of the plurality of tube rows being disposed between adjacent separator plates of the plurality of separator plates along the first transverse direction.  
FOR1 is silent to wherein the plurality of cooling tubes being flexible tubes.
Ha teaches wherein the plurality of cooling tubes are flexible tubes (tubes 80 with
bellows tube portion 83; Fig. 5 & “expandable and shrinkable bellows” - ¶[0002]), in order to
provide increased heat exchange area and durability (¶[0002)).
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified FOR1 to include the flexible
tubes of Ha, in order to provide increased heat exchange area and durability (¶[0002]).
Regarding claim 10, FOR1 teaches the limitations of claim 9, and Ha further teaches each cooling tube of the plurality of cooling tubes is a corrugated tube (tubes 80 with
bellows tube portion 83; Fig. 5). 
Regarding claim 11, FOR1 teaches the limitations of claim 9, and FOR1 further teaches the plurality of separator plates (2) includes a first separator plate and a second separator plate, and wherein the first separator plate is parallel to the second separator plate.  
Regarding claim 13, FOR1 teaches the limitations of claim 9, and FOR1 further teaches the EGR cooler further comprises: a coolant inlet (see inlet into 7) through the shell between the first tube support plate and the second tube support plate; and a coolant outlet (see outlet from 7) through the shell between the first tube support plate and the second tube support plate.  
Regarding claim 14, FOR1 teaches the limitations of claim 13, and FOR1 further teaches the plurality of separator plates (2) extends within the internal chamber between the coolant inlet and the coolant outlet along the longitudinal direction, and each plate of the plurality of separator plates terminates short of the coolant inlet and short of the coolant outlet.  
Regarding claim 15, FOR1 teaches a heat exchanger (see Fig. 1-2), comprising: a shell (10) extending along a longitudinal direction and defining an internal chamber therein; a first tube support plate (see plate of header 5) defining a first wall of the internal chamber at a first end of the shell; a second tube support plate (see other plate of header 5) defining a second wall of the internal chamber, opposite the first wall, at a second end of the shell; a plurality of cooling tubes (4) extending through the internal chamber from the first tube support plate to the second tube support plate along the longitudinal direction,; a coolant inlet (see inlet to header 7) through the shell between the first tube support plate and the second tube support plate, the coolant inlet being disposed adjacent to the first tube support plate; a coolant outlet (see outlet of header 7) through the shell between the first tube support plate and the second tube support plate, the coolant outlet being disposed adjacent to the second tube support plate; and a separator plate (2), within the internal chamber, that partitions the internal chamber such that a first set of cooling tubes of the plurality of cooling tubes is disposed on a first side of the separator plate, and a second set of cooling tubes (see sets of tubes 4) of the plurality of cooling tubes is disposed on a second side of the separator plate, the separator plate extending within the internal chamber between the coolant inlet and the coolant outlet along the longitudinal direction, and the separator plate terminating short of the coolant inlet and short of the coolant outlet, a first end of the separator plate being disposed adjacent to the coolant inlet, and a second end of the separator plate being disposed adjacent to the coolant outlet (see respective ends of plates 2), the first end of the separator plate being opposite the second end of the separator plate along the longitudinal direction.  
FOR1 is silent to wherein the plurality of cooling tubes being flexible tubes.
Ha teaches wherein the plurality of cooling tubes are flexible tubes (tubes 80 with
bellows tube portion 83; Fig. 5 & “expandable and shrinkable bellows” - ¶[0002]), in order to
provide increased heat exchange area and durability (¶[0002)).
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified FOR1 to include the flexible
tubes of Ha, in order to provide increased heat exchange area and durability (¶[0002]).
Regarding claim 16, FOR1 teaches the limitations of claim 15, and Ha further teaches each tube of the plurality of cooling tubes is a corrugated tube (tubes 80 with bellows tube portion 83; Fig. 5). 
Regarding claim 19, FOR1 teaches the limitations of claim 15, and FOR1 further teaches the separator plate (2) extends within the internal chamber between the first tube support plate and the second tube support plate along the longitudinal direction, and the separator plate terminates short of the first tube support plate and short of the second tube support plate.  
Regarding claim 20, FOR1 teaches the limitations of claim 15, and FOR1 further teaches a plurality of separator plates(2)  disposed within the internal chamber, the plurality of separator plates including the separator plate.  
Regarding claim 21, FOR1 teaches the limitations of claim 1, and FOR1 further teaches the separator plate is directly connected to the shell (see page 2, col. 30-40).
Regarding claim 22, FOR1 teaches the limitations of claim 9, and FOR1 further teaches each separator plate of the plurality of separator plates is directly connected to the shell (see page 2, col. 30-40).
Regarding claim 23, FOR1 teaches the limitations of claim 15, and FOR1 further teaches the separator plate is directly connected to the shell (see page 2, col. 30-40).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763